In an action, inter alia, to recover damages for fraud, negligence, and breach of contract, the defendant Allied Van Lines, Inc. appeals from an order of the Supreme Court, Nassau County (Christ, J.), dated September 12, 1990, which denied its motion *762for a stay of the action based upon the bankruptcy of the codefendant Dane & Murphy, Inc. and granted the cross motion by the plaintiff to sever Dane & Murphy, Inc. from the action.
Ordered that the order is affirmed, with costs (see, Rosenbaum v Dane & Murphy, 189 AD2d 760 [decided herewith]). Lawrence, J. P., Miller, O’Brien and Pizzuto, JJ., concur.